DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed December 23, 2021. 
Claims 1, 5, 9, 13, and 26 have been amended.
Claims 1-5, 7, 9-13, 15, and 22-30 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's remaining amendments have been considered, but are not sufficient to overcome the 35 USC 101 rejections. These rejections have been updated below to address the claim amendments.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-5, 7, 9-13, 15, and 22-30, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea, integrate the abstract idea into practical application, and amount to significantly more than the abstract idea. Applicant states the identified abstract idea does not correspond to the claimed independent claims. The 
The Examiner further asserts that “training a hierarchical based machine learning model” is merely adding the words to apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). Categorizing products based on user input for commercial purposes is directed towards the abstract idea of Organizing Human Activity. The Examiner further asserts that “re-training the hierarchical-based machine learning model” is further analyzing the data based on additional user input data, which further narrows the abstract idea. The Examiner further notes that outlining the steps human users would take, using general purpose computer components, for example the manual categorizations, would further narrow the abstract idea by managing interactions between people (See PEG 2019). The Examiner further notes that displaying data and coordinating displaying of data merely add insignificant extra-solution activity and merely adds the words to apply it 
Applicant further states that the independent claims recite additional elements that fall outside the bounds of the abstract idea and therefore make the claims eligible. The Examiner respectfully disagrees. The Applicant does not point out what the additional elements are, but rather merely copy and pastes the entire independent claim and alleges it is eligible. Applicant’s arguments are not persuasive.
The Applicant further argues the claimed limitations are not directed towards an abstract idea with reference to Example 39. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Applicant provides no details or explanation of how the Applicant’s claims are related to Example 39. The Applicant makes the mere allegation the claims are eligible without providing any reasoning. The Examiner further asserts that “training a hierarchical based machine learning model” is merely adding the words to apply it with the judicial exception (See PEG 2019 and MPEP 2106.05), therefore not integrating the abstract idea into a practical application. The Examiner notes that the training is done by a human user inputting data on a computer, which merely adds insignificant extra solution and merely adds the words apply it with the judicial exception. Example 39 involves facial detection machine learning, where the training of the machine learning involves creating a first training set of data, training a neural network using the first training set, creating a second training set, and then further training the neural network using the second training set, 
The Applicant further argues the claimed limitations integrate the abstract idea into a practical application. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Applicant does not identify the additional elements and provides no reasoning as to how the claimed limitations integrate the abstract idea into a practical application. The Applicant merely cites pieces of the 2019 PEG, but does not tie it to the limitations in question. Applicant’s arguments are not persuasive.
The Applicant further argues the claimed limitations improve the functioning of the computer. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Applicant does not identify the additional elements and provides no reasoning as to how the claimed limitations improve the functioning of the computer. The Applicant merely copy and pastes the entire independent claim and alleges it improves the functioning of the computer, but the 
The Applicant further argues the claimed limitations improve the technology. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Applicant does not identify the additional elements and provides no reasoning as to how the claimed limitations improve the technology. The Applicant merely copy and pastes the entire independent claim and alleges it improves the technology, but the Applicant has not properly identified the additional elements or provide reasoning as to how the Applicant’s claimed limitations are improving the technology or what the improvement to the technology even is. The 
The Applicant further argues the claimed limitations implement the judicial exception with a particular machine, therefore making the claims eligible. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Applicant’s claimed limitations are merely utilizing a general purpose computer to implement the abstract idea, therefore not making the claims eligible (See PEG 2019 and MPEP 2106.05). See rejection below for more details. Applicant’s arguments are not persuasive.
Applicant further states the independent claims provide for changes in the physical realm that transform the claim from merely claiming a result to instead describing a method of achieving it. The Examiner respectfully disagrees. The Applicant is making a 
The Applicant further argues the claimed limitations transform an article to a different state, therefore making the claims eligible. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Applicant provides no reasoning or tie to the Applicant’s claimed limitations. The Applicant’s claimed limitations are merely utilizing a general purpose computer to implement the abstract idea, therefore not making the claims eligible (See PEG 2019 and MPEP 2106.05). See rejection below for more details. Applicant’s arguments are not persuasive.
The Applicant further argues the claimed limitations contain additional elements that use the judicial exception in a meaningful way, therefore making the claims eligible. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Applicant provides no reasoning or tie to the Applicant’s claimed limitations. The Applicant does not identify the additional elements. The Applicant’s claimed limitations are merely utilizing a general purpose computer to implement the abstract idea, therefore not making the claims eligible (See 
The Applicant further argues the claimed limitations provide an inventive concept, therefore making the claims eligible. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Examiner points to MPEP 2106.05 which states “the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter”, where a narrow abstract idea is still an abstract idea. Applicant’s arguments are not persuasive.
The Applicant further argues the additional elements are not well-known, routine, or conventional, with reference to Berkheimer. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Examiner further asserts that “training a hierarchical based machine learning model” is merely adding the words to apply it with the judicial exception (See PEG 2019 and MPEP 2106.05), therefore not amounting to significantly more than the abstract idea. The US 2014/0172652 A1), which states “A machine learning classification, also known as statistical text classification, develops a set of rules from a set of training data, or training documents. In accordance with certain embodiments, the training documents comprise product information obtained from a product catalog. The machine learning classifier is created via supervised learning, because a human is involved in directing the learning process”, further helping show that training a machine learning model using a general purpose computer is not eligible under 35 USC 101 on its own. Applicant’s arguments are not persuasive.
The Applicant further argues the patent office has not met its burden to show that amended independent claims are well understood, routine and conventional. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Applicant does not point out what the additional elements are or what elements are not well understood, routine and conventional. The Applicant does not provide any citation as to what is wrong with the rejection, but rather merely copy and pastes the independent claim and alleges it is 
The Examiner asserts that the Applicant appears to merely use a copy paste arguments, where the Applicant has clearly copy and pasted the same limitations (e.g. the entire independent claim) in each argument and does not tie the limitations in question to the specific arguments. For example, what are the additional elements in question? What specific limitations make the claims eligible and why? Applicant’s arguments are not persuasive.
Applicant’s remaining arguments are addressed by the updated rejection below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, 9-13, 15, and 22-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or 
            In the instant case (Step 1), claims 1-5, 7, and 22-26 are directed toward a system and claims 9-13, 15, and 27-30 are directed toward a process; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward coordinating displaying, the plurality of products for manual categorization by the plurality of users; receiving manual categorizations of the plurality of products from the plurality of users; when the manual categorization is at least partially incorrect: coordinating displaying, the plurality of products for third party manual categorization by the plurality of third party users, wherein the plurality of third party users are different from the plurality of users; and receiving third party manual categorizations of the plurality of products from the plurality of third party users; automatically training a hierarchical based machine learning model for automatically categorizing additional products, wherein the training data for the hierarchical based machine learning model comprises on one or more of: (1) the manual categorizations of the plurality of products by the plurality of users; or (2) the third party manual categorizations of the plurality of products by the plurality of third party users; automatically categorizing the additional products using the hierarchical-based machine learning model, as trained; determining a respective confidence level for each respective automatic categorization of each respective additional product of the additional products; when the respective confidence level for a respective automatic categorization of a respective additional product is below a predetermined confidence level, transmitting the respective automatic categorization of the respective additional product to the electronic devices used by the plurality of  receiving validations of at least one category in the respective automatic categorization of the respective additional product from the plurality of users; re-training the hierarchical-based machine learning model, as trained, using the validations; receiving a product description for a first additional product of displayed on a first webpage of the online retailer; in response to receiving the product description, automatically categorizing the first additional product into one or more categories for displaying, on the first webpage of the online retailer and based on the product description; and coordinating displaying, on the first webpage of the online retailer, the first additional product according to the one or more categories of the first additional product, as automatically categorized using the hierarchical based machine learning model, as retrained (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are receiving data from human users about how to categorize products, then utilizing a generic machine learning algorithm that categorizes additional products based on the analysis of the product description and third party manual categorizations, where additional manual calculations will be done when the automatic categorization falls below a threshold, all in order to display the results to users, where categorizing products for a website of an online retailer is a marketing and sales activity (Organizing Human Activity). The Applicant’s claimed limitations are analyzing user input and product data to categorize products for an online retailer to better display items to users to encourage purchase of products, which is directed towards the abstract idea of Organizing Human Activity.
 receiving validations of at least one category in the respective automatic categorization of the respective additional product from the plurality of users; receiving validations of at least one category in the respective automatic categorization of the respective additional product from the plurality of users; receiving a product description for a first additional product of displaying on a first webpage of the online retailer; displaying, on the first webpage of the online retailer and based on the product description; and coordinating displaying on the first webpage of the online retailer the first additional product according to the one or more processing modules using the hierarchical based machine learning model as retrained” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity. Also, the claimed “system comprising: one or more processors; and one or more non-transitory storage  natural language processor, and webpages” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structural components are merely adding the words to apply it with the judicial exception or mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The Examiner further notes that “training a hierarchical based machine learning model” and “using the hierarchical based machine learning model as trained” are merely adding the words apply it with the judicial exception and are merely being implemented using general purpose computer components, therefore not integrating the abstract idea into a practical application (See PEG 2019 and MPEP 2106.05). The Examiner further notes that “re-training the hierarchical-based machine learning model” is further analyzing the data based on additional user input data, which further narrows the abstract idea (e.g. a human user is merely inputting more data).
In addition, dependent claims 2-5, 7, 10-13, 15, and 22-30 further narrow the abstract idea and dependent claims 5, 8, 13, 23, and 28 additionally recite “coordinating displaying on (1) the electronic devices used by the plurality of users and (2) the electronic devices used by the plurality of third party users of a second additional product for manual categorizations by the plurality of users and (2) the plurality of third party users, receiving 
The Examiner further notes that “wherein the hierarchical-based machine learning model comprises a natural language processor” are merely adding the words apply it with the judicial exception and are merely being implemented using general purpose computer components, therefore not integrating the abstract idea into a practical application (See PEG 2019 and MPEP 2106.05).
The claimed “system comprising: one or more processors; and one or more non-transitory storage devices storing computing instructions configured to run on the one or more processors and cause the one or more processors to perform, using the one or more processors, at the one or more non-transitory storage devices, method implemented via execution of computing instructions configured to run at one or more processors and  natural language processor, and webpages” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than automate the judicial exception, using the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, such as automating the abstract idea, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, the claims recite system comprising: one or more processors; and one or more non-transitory storage devices storing computing instructions configured to run on the one or more processors and cause the one or more processors to perform, using the one or more processors, at the one or more non-transitory storage devices, method implemented via execution of computing instructions configured to run at one or more processors and configured to be stored at one or more non- transitory storage devices, electronic devices, displays, hierarchical-based machine learning model, natural language processor, and webpages;  receiving validations of at least one category in the respective automatic categorization of the respective additional product from the plurality of users; receiving validations of at least one category in the respective automatic categorization of the respective additional product from the plurality of users; receiving a product description for a first additional product of displaying on a first webpage of the online retailer; displaying, on the first webpage of the online retailer and based on the product description; and coordinating displaying on the first webpage of the online retailer the first additional product according to the one or more processing modules using the 
In addition, claims 2-5, 7, 10-13, 15, and 22-30 further narrow the abstract idea identified in the independent claims. The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 5, 8, 13, 23, and 28 additionally recite “coordinating displaying on (1) the electronic devices used by the plurality of users and (2) the electronic devices used by the plurality of third party users of a second additional product for manual categorizations by the plurality of users and (2) the plurality of third party users, receiving the manual categorizations of the second additional product from the plurality of users, coordinating displaying the second additional product as manually categorized by the one or more higher ranked users on a second webpage of an online retailer, coordinating displaying on the electronic devices used by the plurality of users and the electronic devices used by the plurality of third party users, receiving manual categorizations of the second additional product from the plurality of users, coordinating displaying the second additional product as manually categorized by the one or more higher ranked users on a second webpage of the online retailer, and displaying, on an electronic device used by 
The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable over 35 USC 103
Claims 1-5, 7, 9-13, 15, and 22-30 are allowable over the prior art, but remain rejected under 35 USC 101 and 35 USC 112(a) for the reasons set forth above. Independent claims 1-5, 7, 9-13, 15, and 22-30 disclose a system and method for automatically categorizing products utilizing machine learning that is trained by users who are ranked based on the users categorization quality and validating automatic 
Reasons claim are allowable over 35 USC 103: The closest prior art of record is:
Pobbathi et al. (US 2014/0172652 A1) – which discloses automatic categorization of products utilizing a Naive Bayes machine learning classifier, that estimates the probability that the product belongs to each category in the set of categories based upon the feature vector. 
Shulman et al. (US 2014/0369597 A1) – which discloses a system and method of classifying data sets by ranking and validating users.
Garera et al. (US 2014/0297570 A1) – which discloses high accuracy product classification with limited supervision utilizing machine learning.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1-5, 7, 9-13, 15, and 22-30, such as “selecting a plurality of products of an online retailer; coordinating displaying, the plurality of products for manual categorization by the plurality of users; receiving manual categorizations of the plurality of products from the plurality of users; when the manual categorization is at least partially incorrect: coordinating displaying, the plurality of products for third party manual categorization by the plurality of third party users, wherein the plurality of third party users are different from the plurality of users; and receiving third party manual categorizations of the plurality of products from the plurality of third party users; training a hierarchical based machine learning model for automatically categorizing additional products, wherein the training data for the hierarchical based machine learning model comprises on one or more of: (1) the manual categorizations of the plurality of products by the plurality of users; or (2) the third party manual categorizations of the plurality of products by the plurality of third party users; automatically categorizing the additional products using the hierarchical-based machine learning model, as trained; determining a respective confidence level for each respective automatic categorization of each respective additional product of the additional products; when the respective confidence level for a respective automatic categorization of a respective additional product is below a predetermined confidence level, transmitting the respective automatic categorization of the respective additional product to the electronic devices used by the plurality of users; receiving validations of at least one category in the respective automatic categorization of the respective additional product from the plurality of users; re-training the hierarchical-based machine learning model, as trained, using the validations; receiving a product description for a first additional product of displayed on a first webpage of the online retailer; in response to receiving the product description, automatically categorizing the first additional product into one or more categories for displaying, on the first webpage of the online retailer and based on the product description; and coordinating displaying, on the first webpage of the online retailer, the first additional product according to the one or more categories of the first additional product, as automatically categorized using the hierarchical based machine learning model, as retrained” (as required by independent claims 1-5, 7, 9-13, 15, and 22-30), thus rendering claims 1-5, 7, 9-13, 15, and 22-30 as allowable over the prior art. There is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683